SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT dated April 3, 2007 (the "Effective
Date") is by and between Tyson Foods, Inc., a corporation organized under the
laws of Delaware (the "Company"), and Greg Lee ("Executive").

 

WITNESSETH:

 

WHEREAS, following Executive's retirement from full time employment with the
Company and/or one of its subsidiaries, the Company wishes to retain Executive's
services and access to Executive's experience and knowledge; and

 

WHEREAS, the Executive wishes to furnish advisory services to the Company upon
the terms, provisions and conditions herein provided;

 

NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter contained, the parties hereby agree as follows:

 

1.

The term of this Agreement (the "Term") shall begin on the Effective Date and
end ten (10) years thereafter.

 

2.

During the Term, Executive will, upon reasonable request, provide advisory
services to the Company as follows:

 

(a)          Services hereunder shall be provided as an employee of the Company;

 

(b)          Executive may be required to devote up to twenty (20) hours per
month to the Company;

 

(c)          Executive may perform advisory services hereunder at any location
but may be required to be at the offices of the Company and/or it subsidiaries
upon reasonable notice; and

 

(d)          Executive shall not be obligated to render services under this
Agreement during any period when he is disabled due to illness or injury.

 

3.

Beginning the Effective Date, the Company shall (i) pay Executive each year for
five (5) years the sum of $481,800 per year, and for the next five (5) years the
sum of $240,900 per year, such sums to be payable as the parties may from time
to time agree; (ii) provide Executive and his spouse with health insurance
during the Term as generally available to Executive at the time of retirement
from full time employment, and (iii) permit Executive to continue all options to
purchase Company stock existing on the date of this Agreement. In addition, the
Company shall continue to provide Executive with the following perquisites in
accordance with the Company's policies:

 

--------------------------------------------------------------------------------



(a)    Reimbursement for annual country club dues incurred by Executive during
the Term consistent with the past practices of Executive at the Company;

 

(b)          Use of, and the payment of all reasonable expenses (including,
without limitation, insurance, repairs, maintenance, fuel and oil) for, an
automobile. The monthly lease payment or allowance for such automobile shall be
consistent with past practices under Executive’s Amended and Restated Employment
Agreement with the Company dated July 29, 2003;

 

(c)          Personal use of the Company-owned aircraft for up to one hundred
(100) hours per year for the first five (5) years during the Term; provided,
however, that Executive's personal use of the Company-owned aircraft shall not
interfere with Company use of the Company-owned aircraft. The Company will
reimburse and gross-up Executive for any and all income tax liability incurred
by Executive in connection with his personal use of the Company-owned aircraft;
and

 

(d)          Reimbursement from the Company during the Term for reasonable costs
incurred by Executive for tax and estate planning advice.

 

In the event of the Executive's death, the compensation, perquisites and
benefits described above shall continue to be paid to the Executive's spouse for
the duration of the Term. In the event of death by both Executive and his
spouse, all benefits under this Agreement shall cease.

 

4.

In the event of Executive's death, the Company will, upon written notice given
within sixty (60) days of death by Executive's designated beneficiary, if any,
or otherwise by the administrator of Executive's estate, terminate all Executive
owned options to purchase Company common stock, whether or not then currently
vested, in exchange for payment equal to the aggregate spread between the strike
price and the market value of such stock at the close of business on the next
business day succeeding Executive's death.

 

5.

While this Agreement is in effect and thereafter, the Executive shall not
divulge to anyone, except in the regular course of the Company's business, any
confidential or proprietary information regarding the Company's records, plans
or any other aspects of the Company's business which it considers confidential
or proprietary; provided, an insubstantial or inadvertent disclosure by
Executive causing no material harm to Company is not deemed a breach of this
provision.

 

6.

This Agreement shall terminate in the event Executive accepts employment from
anyone deemed by the Company to be a competitor.

 

7.

The right of the Executive or any other beneficiary under this Agreement to
receive payments may not be assigned, pledged or encumbered, except by will or
by the laws of descent and distribution, without the permission of the Company
which it may withhold in its sole and absolute discretion.

 

--------------------------------------------------------------------------------



 

8.

Except for the obligations under Section 13 of the Amended and Restated
Employment Agreement dated July 29, 2003, as amended, between the Company and
Executive, this Agreement represents the complete agreement between the Company
and Executive concerning the subject matter hereof and supersedes all prior
employment or benefit agreements or understandings, written or oral. No
attempted modification or waiver of any of the provisions hereof shall be
binding on either party unless in writing and signed by both Executive and
Company.

 

9.

It is the intention of the parties hereto that all questions with respect to the
construction and performance of this Agreement shall be determined in accordance
with the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 

TYSON FOODS, INC.

 

By: /s/ Richard L. Bond

Title: President and CEO

 

/s/ Greg Lee

Greg Lee

 

 

 

 

 